Citation Nr: 0919463	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  00-18 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in 
February 2007, when the issue currently remaining on appeal 
was remanded for additional development.

The Veteran testified at a Board hearing at the RO in 
September 2006.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its February 2007 remand, the Board determined that a VA 
medical examination with an etiology opinion was necessary 
because the Veteran had a documented diagnosis and symptoms 
of a chronic back disability, as well as evidence of some in-
service injury to the back.  To evaluate the likelihood and 
extent to which any current back disability may be related to 
the Veteran's service, a VA examination was directed.

The February 2007 remand directed that the examiner should, 
in pertinent part, "for each current acquired back 
disability, please state whether it is at least as likely as 
not (a 50% or higher degree of probability) that the 
disability was manifested during the [V]eteran's active duty 
service?"  The direction asked the examiner to "please 
explain the medical rationale for any conclusions and discuss 
any relevant service and post-service treatment records."

The resulting January 2009 VA examination report includes 
confirmation of current chronic back disability, as well as a 
discussion of the Veteran's medical history documented in the 
claims file which includes identification of documented in-
service complaints of back symptoms.  However, no etiology 
opinion is offered regarding the currently diagnosed back 
disability and whether it may be related to service.  The 
January 2009 VA examination report describes that it was 
difficult to fully examine the Veteran at that time and 
expresses that "[i]t is quite frankly difficult to tell how 
much cooperation he is attempting to give."  The report 
concludes that "[a]fter the VA in Atlanta has completed 
their evaluation and treatment of this acute phase that the 
veteran is currently having with his back, he should be 
rescheduled for C&P Exam to be done under a more controlled 
situation."  No subsequent report reflects any such re-
examination has taken place, and there remains no etiology 
opinion of record.

Thus, the Board is compelled to remand this issue to the RO 
for completion of the required actions prior to appellate 
review.  The Board regrets the additional delay in again 
remanding this issue, but the action is necessary to ensure 
compliance with the requirements of the Board's February 2007 
remand; the Board is under a duty to ensure compliance with 
the terms of its prior remands.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of the claimed lumbar spine 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a)  Please clearly identify each specific 
current back disability found in 
examining the Veteran?

b)  For each identified current back 
disability, please indicate whether the 
disability is an acquired condition or is 
congenital in nature.

c)  For each current acquired back 
disability, please state whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
disability was manifested during the 
Veteran's active duty service.  

Please provide a medical rationale for 
all medical opinions offered.

2.  After completion of the above and any 
other development the RO deems necessary, 
the RO should review the expanded record 
and adjudicate the Veteran's claim of 
entitlement to service connection for a 
lumbar spine disability.  If the 
determination of this claim is unfavorable 
to the Veteran, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




